Citation Nr: 0416886	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  98-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a right hip 
disability, status post fracture of the right femur, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Los 
Angeles, California, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied the veteran's claim for an increased 
rating, and continued a 20 percent rating for status post 
fracture right femur stabilized with intramedullary rod and 
pins, limitation of motion right hip, post fracture myositis 
ossificans.

In an October 1999 decision, the Board denied a rating in 
excess of 20 percent for the right hip disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2000, the 
Court vacated the Board's October 1999 decision and remanded 
the case to the Board for further adjudication.  In September 
2000, the Board in turn remanded the case to the RO for 
further development.

In a June 2003 decision, the Board denied a rating in excess 
of 20 percent for the right hip disability.  In October 2003, 
the veteran filed a motion for reconsideration of the June 
2003 decision.  In December 2003, the Board vacated its June 
2003 decision, and remanded the case to the RO for additional 
action.  After providing a requested notice to the veteran 
and his representative, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran has no more than moderate limitation of 
motion of the right hip and episodic right hip pain without 
evidence of nonunion or false flail joint of the femur.

3.  The veteran's right leg is three centimeters shorter than 
his left leg.

4.  There is no objective evidence of functional loss due 
pain, fatigability, weakness, or other factors so as to 
produce more than moderate impairment of the veteran's right 
hip.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
hip disability, status post fracture of the right femur, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.44, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 
5107, 5126 (West 2002) and amended by Pub. L. 108-183, 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions if necessary.  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held that VA must tell a claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004) 
(interpreting 38 C.F.R. § 3.159(b); cf. VAOPGCPREC 1-2004 
(2004); 69 Fed. Reg. 25180 (2004) (holding that this aspect 
of Pelegrini was dicta).

In a January 2004 letter, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The letter 
also told him, in accordance with 38 C.F.R. § 3.159(b), to 
submit relevant medical evidence of recent treatment 
pertaining to his disability.

The Court also held in Pelegrini that a claimant was entitled 
to VCAA notice prior to initial adjudication of the claim, 
but declined to specify a remedy where adequate notice was 
not provided prior to the initial RO adjudication.  Pelegrini 
v. Principi, at 420-422.

In this case, the VCAA notice was provided after the initial 
adjudication of the claim.  Nonetheless, the veteran is not 
prejudiced by the delayed notice.  After receiving the VCAA 
notice, the veteran did not submit additional evidence 
related to the claim.  Even if he had submitted additional 
evidence substantiating the claim, he would have received the 
same benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains service medical 
records and the reports of several VA medical examinations, 
the latest in February 2003, that addressed the veteran's 
disability residual to the right femur fracture.  VA has 
given the veteran an opportunity to identify or submit any 
additional relevant medical evidence.  The veteran has not 
submitted any additional evidence, nor has he reported the 
existence of any relevant evidence that is not associated 
with the claims file.

Rating for Right Hip Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In evaluating a disability rated on the basis of limitation 
of motion, VA is generally required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2003), pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In 1989, the veteran sustained a fracture of the right femur.  
He underwent surgical reconstruction, with the placement of 
an intramedullary rod and pins.  X-rays of the right hip and 
femur taken in 1991 show myositis ossificans.  The veteran 
suffered a right hip strain in June 1992.

On VA medical examination in November 1992, the veteran 
reported ongoing pain in his right hip.  He carried a cane in 
his right hand.  The examiner noted that the veteran walked 
with a limp of the right leg.  There was a three inch scar on 
the right hip that was well healed and not keloidal.  The 
examiner found that the right hip and lower extremity had no 
swelling, deformity, angulation, false motion, or shortening.  
The range of motion of the right hip was limited to 65 
degrees of flexion, 10 degrees of extension, 25 degrees of 
abduction, 25 degrees of adduction, 40 degrees of internal 
rotation, and 60 degrees of external rotation.  The veteran 
also had mild limitation of motion of the right knee.

On VA examination in January 1998, the veteran complained of 
constant right hip pain.  He reported episodes of locking up 
of the hip.  He reported weakness in the right hip and knee, 
and stated that the weakness in those joints limited his 
ability to lift heavy objects.  He indicated that his right 
hip symptoms made him unable to hold some types of physically 
demanding jobs.  He reported that his right hip pain was 
intense in the morning.  He indicated that he had severe pain 
with walking or climbing stairs, and that he could climb no 
more than ten stairs.  He was not using a cane or other 
mechanical aid, but he wore a brace on his right knee for 
stability.

On examination, the range of motion of the right hip was to 
90 degrees of flexion, 10 degrees of extension, 25 degrees of 
abduction, 25 degrees of adduction, 15 degrees of internal 
rotation, and 20 degrees of external rotation.  There was 
moderate pain though all of the ranges of motion.  There were 
no coordination deficits.  The right leg was 88 centimeters 
long, compared to 90 centimeters on the left.  The legs were 
of equal circumference at the calf muscles, but the right leg 
was 54.5 centimeters in circumference at the quadriceps 
muscles, smaller than the 56 centimeters of the left leg.  
The examiner stated, "Early fatigability would be expected 
with excessive use of the bilateral lower extremities."  
There was no malunion, nonunion, false motion, or loose 
motion of the right hip.  X-rays showed mild osteoarthritis 
in the right hip.  There was moderate limitation of motion 
and pain on motion of the right knee.

In August 1998, the veteran wrote that he had severe pain 
with motion of his right hip in any direction.

On VA examination in April 2001, the veteran reported 
episodic right hip pain, exacerbated by stair climbing or 
prolonged walking.  He stated that he took nonprescription 
pain medication.  He reported that he worked as a supply 
clerk at a VA Medical Center.

The examiner stated that the veteran had a normal gait with 
no antalgia, no apparent distress, and no use of braces or 
ambulatory aids.  Examination of the hips revealed no pelvic 
tilting, scoliosis, deformities, soft tissue swelling, or 
muscle atrophy.  The examiner visually observed that the 
right femur was shorter than the left.  On measurement the 
right leg was 87 centimeters long and the left leg was 
90 centimeters long.  

The ranges of motion of the right hip were to 100 degrees of 
active and 110 degrees of passive flexion, 30 degrees of 
active and 45 degrees of passive abduction, 20 degrees of 
active and 25 degrees of passive adduction, 25 degrees of 
active and 30 degrees of passive internal rotation, and 
50 degrees of active and 60 degrees of passive external 
rotation.  There was no loss of motion due to motor weakness.  
There was no excess fatigability or motor incoordination.  
X-rays of the right hip showed an intramedullary rod, and 
some hypertrophic bone formation.

The examiner commented that the examination had not 
demonstrated any functional impairment or disability.  The 
examiner indicated that the shortening of the right leg could 
put increased stress on the right hip, increasing the 
likelihood of future pain, bursitis, and osteoarthritis.  The 
examiner concluded:

On VA examination in February 2003, the veteran reported 
episodic right hip pain, especially during fall and winter.  
He reported average daily pain of 2 to 4 on a scale of 0 to 
10, increasing to 8 out of 10 during flare-ups.  He stated 
that flare-ups occurred with inclement weather, walking, 
stair climbing, and prolonged standing.  He related that he 
had flare-ups three to four times per week, with each flare-
up lasting several hours.  He reported that he took pain 
medication.  He indicated that he had not picked up shoes 
with a lift that had been prescribed, because he did not like 
the appearance of the shoes.  He indicated that he worked in 
a supply clerk position that had been created for him through 
VA vocational rehabilitation.

The examiner noted an easy gait with no apparent distress.  
The examiner found no abnormal posture, pelvic asymmetry, 
scoliosis, postural tilting, or limping.  There was no 
tenderness on palpation of the trochanters or pelvis.  There 
was no erythema, ecchymosis, soft tissue swelling, 
deformities, or muscle atrophy.  There was no evidence of 
misuse, disuse, or pain.  The right leg was 87 centimeters 
long, while the left leg was 90 centimeters long.  The ranges 
of motion of the right hip were to 100 degrees of active and 
110 degrees of passive flexion, 30 degrees of active and 
45 degrees of passive abduction, 20 degrees of active and 25 
degrees of passive adduction, 25 degrees of active and 30 
degrees of passive internal rotation, and 50 degrees of 
active and 60 degrees of passive external rotation.  There 
was no evidence of weakened motion.  There was no instability 
or crepitus with motion.  On straight leg raising of the 
right leg there was slight pain at 80 degrees.

The examiner commented that there were no significant 
deficits in range of motion due to pain.  There was no 
demonstrated lack of speed or endurance, no awkward or 
weakened movements, and no incoordination.  The examiner 
indicated that he would not anticipate early or easy 
fatigability, because there was no muscle atrophy.  The 
examiner noted the veteran's reports of pain, and that the 
examination had not revealed objective evidence of pain or 
dysfunction.  The examiner commented that the veteran's leg 
length discrepancy would make physically demanding jobs 
difficult, but that the veteran was not impaired for work in 
sedentary jobs.

The RO evaluated the veteran's right femur and hip disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255, for impairment 
of the femur.  Under that code, malunion of the femur is 
rated at 10 percent with slight knee or hip disability, 
20 percent with moderate knee or hip disability, and 30 
percent with marked knee or hip disability.  That diagnostic 
code provides for higher evaluations where there is fracture 
of the surgical neck of the femur with false joint, and 
fracture of the shaft or anatomical neck of the femur with 
nonunion.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

Examinations have shown limitation of motion of the right 
hip.  However, on the most recent examination he had ranges 
of motion that would not meet the criteria for a compensable 
evaluation under applicable diagnostic codes.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5251 (providing that in order to 
be compensable extension must be limited to 5 degrees), 
Diagnostic Code 5253 (providing that in order to be 
compensable thigh flexion must be limited to 45 degrees), 
Diagnostic Code 5253 (providing for a compensable evaluation 
where a claimant cannot cross his legs, or toe out more than 
15 degrees).  The normal ranges of motion were only mildly 
below the normal ranges set out in the rating schedule.  See 
38 C.F.R. § 4.71, Plate II (2003).  

Physicians who have examined the veteran have not seen 
objective signs of the hip pain that the veteran reports.  
Specifically, examiners have not found evidence of weakness, 
fatigability, incoordination, or other factors that might 
show disability greater than that represented by the 
limitation of motion.  Most recently the VA examiner found 
none of the DeLuca factors.  Therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.59, 4.59, could not serve as a basis for 
finding that the veteran has additional limitation of motion 
so as to merit a higher evaluation for his hip disability.  

Given the, just discussed range of hip motion, the absence of 
limp, the level of hip strength, and the fact that the 
veteran has not received any reported treatment since May 
2000 (when the veteran was seen after being tackled while 
playing football) the Board is unable to find that the 
veteran currently has greater than moderate right hip 
disability.

X-rays have shown that there is no appearance of breakage or 
loosening of the hip, thus he does not have nonunion or false 
joint.

A separate compensable (10 percent or greater) rating for 
shortening of the lower extremity may be assigned if the 
extremity is shortened by at least 11/4 inches or 
3.2 centimeters.  38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2003).  The veteran's right leg is three centimeters shorter 
than his left leg.  The shortening is insufficient to warrant 
a separate compensable rating.

X-rays show mild osteoarthritis in the veteran's right hip.  
Arthritis is evaluated based on the limitation of motion of 
the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).  Limitation of motion and reported pain in the 
veteran's right hip are evaluated under Diagnostic Code 5255.  
He has not been shown to have manifestations of arthritis 
that are different from the symptoms that are evaluated under 
Diagnostic Code 5255. 

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The RO has noted the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board also has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his right hip disability.  The veteran 
is employed as a supply clerk, and has not indicated that his 
right hip condition has interfered with his work.  There is 
no other evidence that the hip disability causes interference 
with employment.  A physician who examined the veteran opined 
that the condition of the veteran's right leg residual to the 
fracture would limit his ability to perform physically 
demanding jobs, but would not impair him in sedentary jobs.  
Overall, the veteran's right hip and leg impairment has not 
been shown to markedly interfere with his employment.  The 
Board finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.

The Board concludes that the preponderance of the evidence is 
against a rating in excess of the current 20 percent rating 
for the veteran's right hip and thigh disability residual to 
the femur fracture.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a right hip disability, status post fracture of the right 
femur, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



